                                                                                                     Case 3:20-cv-00454-LRH-CLB Document 35
                                                                                                                                         34 Filed 03/26/21
                                                                                                                                                  03/25/21 Page 1 of 2
                                                                                                                                                                     3



                                                                                           1   Kristina N. Holmstrom, Nevada Bar No. 10086
                                                                                               kristina.holmstrom@ogletree.com
                                                                                           2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower, Suite 1500
                                                                                           3   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           4   Telephone: (702) 369-6800
                                                                                               Fax: (602) 778-3750
                                                                                           5
                                                                                               Attorneys for Defendants United Parcel Service, Inc.;
                                                                                           6   United Parcel Service Flexible Benefit Plan; Aetna
                                                                                               Life Insurance Company
                                                                                           7
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           8
                                                                                                                                    DISTRICT OF NEVADA
                                                                                           9
                                                                                               WARREN SMITH,                                        CASE NO.: 3:20-cv-00454-LRH-CLB
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                      Plaintiff,                    JOINT MOTION TO EXTEND
                                                                                          11                                                        DEFENDANTS’ RESPONSE TO
                                                                                               vs.                                                  PLAINTIFF’S MOTION FOR
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                    SUMMARY JUDGMENT
                                                                                               UNITED PARCEL SERVICE, INC; UNITED
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                               PARCEL SERVICE FLEXIBLE BENEFIT                           AND ORDER THEREON
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                               PLAN; AETNA LIFE INSURANCE COMPANY,
                                                                                          14
                                                                                                                      Defendants.
                                                                                          15

                                                                                          16
                                                                                                        Defendants United Parcel Service, Inc., United Parcel Service Flexible Benefit Plan and
                                                                                          17
                                                                                               Aetna Life Insurance Company (“Defendants”), by and through counsel, move this Court for an
                                                                                          18
                                                                                               extension of time until April 16, 2021 to file their Response to Plaintiff’s Motion for Summary
                                                                                          19

                                                                                          20   Judgment (Doc. 33). Counsel for Defendants has conferred with counsel for Plaintiff, who indicates

                                                                                          21   he is unopposed to the extension and the relief sought.
                                                                                          22

                                                                                          23   ///
                                                                                          24   ///

                                                                                          25   ///
                                                                                          26   ///
                                                                                          27   ///

                                                                                          28   ///
                                                                                                Case 3:20-cv-00454-LRH-CLB Document 35
                                                                                                                                    34 Filed 03/26/21
                                                                                                                                             03/25/21 Page 2 of 2
                                                                                                                                                                3



                                                                                           1        Dated this 25th day of March 2021.

                                                                                           2                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                                         STEWART, P.C.
                                                                                           3

                                                                                           4                                             /s/ Kristina N. Holmstrom
                                                                                                                                         Kristina N. Holmstrom
                                                                                           5                                             kristina.holmstrom@ogletree.com
                                                                                                                                         Wells Fargo Tower, Suite 1500
                                                                                           6                                             3800 Howard Hughes Parkway
                                                                                                                                         Las Vegas, NV 89169
                                                                                           7
                                                                                                                                         Telephone: (702) 369-6800
                                                                                           8                                             Fax: (602) 778-3750

                                                                                           9                                             Attorneys for Defendants United Parcel Service,
                                                                                                                                         Inc.; United Parcel Service Flexible Benefit
                                                                                          10                                             Plan; Aetna Life Insurance Company
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12                                             FLANIGAN & BATAILLE
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                             /s/ Michael W. Flanigan, with permission
                                                                                                                                         Michael W. Flanigan
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                         mflanigan@farnorthlaw.com
                                                                                                                                         1007 W. 3rd Ave., Suite 206
                                                                                          15
                                                                                                                                         Anchorage, AK 99501
                                                                                          16                                             Telephone: (907) 279-9999
                                                                                                                                         Fax: (907) 258-3804
                                                                                          17
                                                                                                                                         KENT LAW
                                                                                          18
                                                                                                                                         /s/ Stephen S. Kent, with permission
                                                                                          19
                                                                                                                                         Stephen S. Kent
                                                                                          20                                             Nevada Bar No.: 1251
                                                                                                                                         skent@skentlaw.com
                                                                                          21                                             201 W. Liberty, Suite 320
                                                                                                                                         Reno, NV 89501
                                                                                          22                                             Telephone: (775) 324-9800
                                                                                          23
                                                                                                                                         Attorneys for Plaintiff Warren Smith
                                                                                          24
                                                                                                    IT IS SO ORDERED.
                                                                                          25

                                                                                          26          March 26, 2021
                                                                                               DATED: _______________________
                                                                                          27                                                 UNITED STATES
                                                                                                                                             LARRY R. HICKS
                                                                                                                                             DISTRICT/MAGISTRATE JUDGE
                                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                                          28


                                                                                                                                         2
